To quash capias ad respondendum in an action for slander on the ground of the insufficiency of the affidavit.
Denied Oct. 4, 1894.
The affidavit alleged that relator said in a public speech before divers citizens of Ironwood, of and-concerning affiant, who was then the president of the Metropolitan Land Co., a corporation, that affiant and another officer “were robbing the men (employes) and robbing the company;” that affiant and another officer “charged the men more for powder used than it was worth and put the difference in their pockets, thus robbing the men and robbing the company.”
Relator insisted that the words are not actionable per se, and as no special damage is alleged, no complete cause of action is set forth in the affidavit.